Title: From James Madison to Edward Thornton, 7 April 1803
From: Madison, James
To: Thornton, Edward


Sir,
Department of State 7th. April 1803.
I have the honor to enclose duplicate letters from the Navy Department, requesting their Agents in London to pay for the supplies furnished to the ships of War President and Enterprize.——.——.——. It would have given me satisfaction to comply with your wish for an earlier arrangement of this business, but as it depended on another Department, it will readily be perceived that no time has been lost in concluding it. I have the honor to be &ca
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   JM undoubtedly enclosed a copy of Robert Smith to Mackenzie and Glennie, 6 Apr. 1803 (DNA: RG 45, Misc. Letters Sent), asking them to receive the account and vouchers from Rufus King or his successor and to pay that amount. JM probably also enclosed Smith’s covering letter to Thornton, 6 Apr. 1803 (ibid.), stating that JM had forwarded to him the account enclosed in Thornton’s 30 Mar. 1803 letter and that he had written the enclosed letter to Mackenzie and Glennie, who were U.S. Navy agents at London.



   
   Dashes in letterbook copy.


